DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-5, 7-16
The following claim(s) is/are amended: 1, 7
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 6, 17-20
Claim(s) 1-5, 7-16 is/are rejected.


Previous Rejections Withdrawn
The 35 USC 112(b) rejection to claim(s) 7 is/are withdrawn based on the amendment.


Response to Arguments
Applicant’s arguments filed in the amendment filed 10/5/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.



Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (EP 2890059 A1) in view of Koven (US Pub. 2017/0265706) and further in view of Funes (US Pub. 2016/0139575).
With respect to Claim 1, Kim teaches a system for the control and/or adjustment of one or several household appliances, comprising: at least one household appliance; (Fig. 1, paras. 38-40; system includes plurality of peripheral devices that can be robot cleaner, washing machine, smart tv, refrigerator, camera, door lock, fire detector, lighting equipment, air conditioner or boiler.)
at least one interface device located in a household providing an interface for communication; (para. 41-43; terminal apparatus is a home gateway that allows for communication between the peripheral devices and either a display apparatus or a relay server.)
and at least one server that provides a service; (paras. 41-43; relay server allows for display apparatus to communicate with the terminal apparatus even when they are not on the same network.)
wherein the at least one household appliance is at least partially controllable and/or adjustable via the at least one interface device and/or via the at least one server, (para. 44-47, 50-54; display apparatus controls the appliance through the terminal apparatus.)  
wherein the household appliance is a washing machine, a dishwasher or a mobile appliance which may be placed in the washing machine or the dishwasher. (Fig. 1, paras. 38-40; system includes plurality of peripheral devices that can be robot cleaner, washing machine, smart tv, refrigerator, camera, door lock, fire detector, lighting equipment, air conditioner or boiler.)
But Kim does not explicitly teach an intensity of cleaning.
Koven, however, does teach and further provides external information including one or more of weather data, air pollution data, and water hardness data; (para. 40; cleaning system may be located in a server. Fig. 2, paras. 36-37, 42-48; database stores environmental conditions at a location of a cleaning device, such as water conditions including water hardness and current weather conditions.)
and wherein an intensity of cleaning implemented using the at least one household appliance is controlled based on the external information (para. 54; detergent added to dishwasher based on hard water being determined at location. Paras. 62-66; settings include using particular detergents, bleaches, settings including whether to use an extra rinse cycle or delicate cycle based upon weather or water hardiness data.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of Kim with the intensity of cleaning based on weather data in order to perform optimal cleaning of the item. (Koven, para. 3)
But modified Kim does not explicitly teach automatic control.
Funes, however, does teach automatically controlled, via the at least one interface device and/or via the at least one server (Koven previously taught recommending actions based upon external information, but did not automatically implement them. Therefore, see Funes, paras. 36, 43, 89, 157-158; server may use an external API to get a weather forecast or real time weather from an outside source. System may automatically control devices such as washing machines based on the data, which suggests automated reception and control.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified Kim with the automatic control in order to automate a manual act, see MPEP 2144, and further to avoid requiring manual interaction. (Funes, para. 47)

With respect to Claim 3, modified Kim teaches the system according to claim 1, and Kim also teaches wherein the at least one interface device provides a connection between the at least one household appliance, and the at least one server. (para. 41-43; terminal apparatus is a home gateway that allows for communication between the peripheral devices and either a display apparatus or a relay server.)

With respect to Claim 4, modified Kim teaches the system according to claim 1, and Kim also teaches wherein the interface device comprises at least one first transceiver for communication with the at least one household appliance and at least one second transceiver for communication with the at least one server. (Fig. 13, paras. 141-143; terminal apparatus includes communication module that communicates wired or wirelessly to peripheral device, display device, and relay server. Fig. 4, paras. 59-62; When display apparatus communicates with terminal apparatus it may use at least one of a Wi-Fi, Bluetooth, IrDA, NFC or Zigbee module, which means the terminal apparatus has at least all those modules for wireless communication. Examiner asserts that one of skill would read, for example, Wi-Fi and Bluetooth communication as two separate transceivers, but in the event they would not, it would have been obvious to one of ordinary skill, prior to the effective filing date, to use multiple transceivers to communicate with the different devices to allow for simultaneous communication without interference.)

With respect to Claim 5, modified Kim teaches the system according to claim 1, and Funes also teaches wherein the at least one interface device is electrically connected to the at least one household appliance. (paras. 70-71; smart plug may allow users to turn devices on or off, which is an electrical connection, and monitors and reports the electrical usage of a device via Wi-Fi, which is a communication of an interface device.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified Kim with the electrically connected interface device to allow the devices to both be powered at once.

With respect to Claim 7, modified Kim teaches the system according to claim 1, and Funes also teaches wherein the external information is obtained by an automated or automatic reception of the external information. (paras. 43, 157-158; server may use an external API to get a weather forecast or real time weather from an outside source. System may automatically control devices based on the data, which suggests automated reception and control.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified Kim with the automated reception to allow the devices to acquire the information without user input.

With respect to Claim 8, modified Kim teaches the system according to claim 1, and Funes also teaches wherein the service provided by the at least one server is a cloud service. (para. 56; cloud services through registration with a server. para. 41, 62; cloud backup and storage. Para. 48; cloud-based system provides out-of-home access to premises and data for AI system. See also Kim, paras. 41-43; relay server allows for display apparatus to communicate with the terminal apparatus even when they are not on the same network.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified Kim with the cloud service in order to allow for remote backup of data.

With respect to Claim 9, modified Kim teaches the system according to claim 1, and Kim also teaches wherein the at least one household appliance comprises at least one wired and/or wireless communication interface for communication with further household appliances and/or for communication with the at least one interface device. (Fig. 13, paras. 141-143; terminal apparatus includes communication module that communicates wired or wirelessly to peripheral device, display device, and relay server. Since the terminals apparatus can communicate wired or wirelessly with peripheral devices, the peripheral device has a wired or wireless communication interface for communication with the interface device.)

With respect to Claim 10, modified Kim teaches the system according to claim 9, and Funes also teaches further comprising: at least one user device and/or at least one input assistance device; wherein the at least one user device and/or the at least one input assistant device communicates with the at least one household appliance and/or the at least one server. (paras. 42-44, 49, 56-57, 60; user has a smartphone with a mobile app that communicates with hub, server, and peripheral devices. See also Koven, para. 35; mobile device allows cleaning system to determine location of cleaning device.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified Kim with the user device to allow the user to control the peripheral devices.

With respect to Claim 11, modified Kim teaches the system according to claim 1, and Kim also teaches wherein data may be transmitted from the at least one server to the at least one household appliance. (paras. 41-43; relay server allows for display apparatus to communicate with the terminal apparatus even when they are not on the same network. Para. 98; display apparatus transmits command through relay server to terminal apparatus to camera for changing the facing direction of the camera.)

With respect to Claim 12, modified Kim teaches the system according to claim 10, and Funes also teaches wherein data may be acquired by the at least one server from the at least one user device, from the at least one input assistant device and/or from the at least one household appliance, (paras. 155-158; system uses user patterns to automate the home, which is input from a user device or a household appliance. System may also determine a sprinkler is running. System may also use sensors such as door or window sensors reporting that the windows are open and thermostats reporting that heating or cooling is happening.)
and at least one control parameter for the at least one household appliance and/or for the at least one further household appliance is at least partially based on the data acquired from the at least one server, and a control and/or adjustment of the at least one household appliance and/or of the at least one further household appliance may be initiated at least partially based on the at least one control parameter. (para. 155-158;  System clusters data to find usage patterns and controls devices based on usage patterns. System may also contact outside sources for weather forecasts. System controls lights and radio to turn on at 7pm because user usually does. System controls sprinkler to stop because it is raining. System controls thermostat to turn off when door or window is open.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 13, modified Kim teaches the system according to claim 12, and Funes also teaches wherein the at least one control parameter may also be generated at least partially based on a user input and/or information stored in a user profile. (paras. 155-158; user patterns are used to control lights and radio, which is user input and user profile data that leads to a generated control parameter. Para. 160; system determines mood of user through analysis or user input and controls lights in response.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 14, modified Kim teaches the system according to claim 13, and Funes also teaches wherein the user input and/or the information stored in the user profile may be used for unsupervised learning and/or calibration of consumer goods associated with the at least one household appliance. (paras. 47, 127-132; system employs artificial intelligence and machine learning to auto-program actions.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 15, modified Kim teaches the system according to claim 12, and Funes also teaches wherein the at least one control parameter represents at least one of the following actions i) to viii): i) switching on or off the at least one household appliance; ii) changing or exchanging a cleaning, drying and/or maintenance program of the at least one household appliance; iii) requesting a status of the at least one household appliance; iv) requesting a status of a cleaning, drying and/or maintenance program of the at least one household appliance; v) external use of the at least one wired and/or wireless communication interface included in or connected to the at least one household appliance; vi) safety-related intervention in the function of the at least one household appliance; vii) causing the output of information by the at least one household appliance; and viii) requesting information collected by one or several sensors, wherein the at least one household appliance comprises the one or several sensors. (paras. 70, 72, 155-158; system switches appliance on or off. Para. 70, 72; device reports energy usage. Para. 70, 72; devices communicate over Wi-Fi. Para. 71; sensor reports sensor data. para. 71; system sends alerts to avoid CO poisoning. Para. 146; system determines light is malfunctioning.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 16, modified Kim teaches the system according to claim 10, and Funes also teaches wherein input information may be acquired and/or output information may be rendered by means of the at least one user device and/or the at least one input assistant device. (paras. 42-44, 49, 56-57, 60; user has a smartphone with a mobile app that communicates with hub, server, and peripheral devices. para. 52, 128, 160; mobile application may be used to input commands or data.)
The same motivation to combine as the parent claim applies here.


Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (EP 2890059 A1) in view of Koven (US Pub. 2017/0265706), in view of Funes (US Pub. 2016/0139575) and further in view of Cooke (WO 2017/167658 A1).
With respect to Claim 2, modified Kim teaches the system according to claim 1, but does not explicitly teach a mobile appliance.
Cooke, however, does teach wherein the at least one household appliance is the mobile appliance. (pg. 2, lns. 8-12; dosing device for washing machine with wireless communication. Pg. 8, lns. 3-22; dosing device has sensors and automatically dispenses detergent or softener based upon the sensors or upon a signal from a remote device.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified Kim with the dosing device to allow for remote control of the softener in the washing machine.


Alternate Grounds
Claims 1, 3-4, 9 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (EP 2890059 A1) in view of Koven (US Pub. 2017/0265706), and further in view of Hombroek (US Pub. 2018/0002857).
With respect to Claim 1, Kim and Koven teach as above. But modified Kim does not explicitly teach automatic control.
Hombroek, however, does teach automatically controlled, via the at least one interface device and/or via the at least one server (Koven previously taught recommending actions based upon external information, but did not automatically implement them. Therefore, see Hombroek, paras. 20-23; system automatically selects configurable aspects of a wash cycle such as temperature, amount of water, agitation, spin speed, and amount of detergent dispensed during the cycle. Para. 42-43; controller which controls device may be external from washer, such as a mobile device or a cloud computing environment. Thus, in combination the server of modified Kim could function as the controller and control the washing machine by automatically selecting and controlling the machine rather than just recommending cleaning actions.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified Kim with the automatic control in order to automate a manual act, see MPEP 2144, and further to avoid suboptimal performance. (Hombroek, para. 4)
The same citation would apply, mutatis mutandis, to all other claims.


Remarks
Applicant argues at Remarks, pg. 6 that the 112b rejection to Claim 7 is fixed by amendment. Examiner agrees and withdraws the rejection.
Applicant argues at Remarks, pgs. 6-8 that Claim 1 is not obvious based on the amended language of “the at least one household appliance is automatically controlled, via the at least one interface device and/or via the at least one server based on the external information.” Specifically, Applicant argues that while Koven discloses accessing a database to determine environmental conditions and presenting recommendations to improve the cleaning of the item, Koven does not automatically control the appliance.
Examiner agrees with Applicant that Koven discloses merely recommending a cleaning act based on environmental conditions, and does not automatically control the device to do so. Examiner therefore cites Funes, which discloses a server getting external information and using it to control household devices. The combination would teach actually controlling the device rather than merely recommending a cleaning.
Further, because Funes merely mentions a washing machine without explicitly explaining that a washing machine can be automated in such a manner, Examiner wishes to demonstrate that automated control was enabled in the art for washing machines. Consequently, Examiner creates an alternate ground of rejection citing Hombroek, which teaches in detail that washing machine settings can be automatically and remotely controlled. Examiner leaves the Kim/Koven/Hombroek rejection to Claim 1 as an alternate ground because Funes was already cited for multiple dependent claims and therefore prosecution is compacted if Funes is moved into the independent rather than citing a new art.
All claims remain obvious. All claims are rejected.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449